—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Respondent’s determination that petitioner participated in a riot and assaulted another inmate is supported by substantial evidence. The written *961misbehavior report describes with specificity the conduct of petitioner that was witnessed by the author. The misbehavior report is "sufficiently relevant and probative to constitute substantial evidence” supporting the determination (People ex rel. Vega v Smith, 66 NY2d 130, 140). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Griffith, J.) Present—Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.